           Case 18-10399 Doc      15-2 Filed 10/15/18 Entered                            10/15/18 16:44:54
                  Desc    Notice of Motion under Default                              Page      1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF VERMONT

In re:
                                                          )
         LINDA ELLIS,                                     )                Chapter 13
                                                          )                Case No. 18-10399
                         Debtor.                          )


                           NOTICE OF MOTION UNDER DEFAULT PROCEDURE


A CHAPTER 13 PLAN WITH MOTION TO DETERMINE VALUE has been filed on October 9, 2018 by Linda
Ellis, by and through her attorney, Rebecca A. Rice, Esq., 26 West Street, Suite 1, Rutland, VT 05701-3274.

IF YOU OBJECT TO THE MOTION, you must file a written objection with the Clerk of Court on or Before 4:00 PM
October 29, 2018. A copy of your objection must also be served on the moving party, the debtor, the debtor's counsel,
the Office of the United States Trustee, the case trustee, if any, and in a chapter 11 case, the creditors' committee and its
counsel, or if no committee is appointed, then upon the twenty largest unsecured creditors. Addresses for those parties are
set forth below.

IF AN OBJECTION IS FILED TIMELY, the court will hold a hearing on the motion and any objections at 2:30 pm on
November 16, 2018 at the United States Bankruptcy Court – USPO, 151 West Street, Rutland, Vermont.

         DATED at City of Rutland, Vermont this 15th day of October, 2018.

                                                  /s/ Rebecca A. Rice
                                                  Rebecca A. Rice, Esq.
                                                  26 West Street, Suite 1
                                                  Rutland, VT 05701-3274
                                                  802-775-2352

         Debtor’s Counsel:                                Debtor:
         Rebecca A. Rice, Esq.                            Linda Ellis
         26 West Street, Ste 1                            28 Elm Street
         Rutland, VT 05701-3274                           Rutland, VT 05701

         Office of the US Trustee                         Jan M. Sensenich, Esq.
         74 Chapel St., Ste 200                           PO Box 1326
         Albany, NY 12207                                 Norwich, VT 05055
